SUPPLEMENT NO. 7 DATED AUGUST 17, 2010 TO THE PROSPECTUS DATED OCTOBER 15, 2009 OF BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. This document supplements, and should be read in conjunction with, the prospectus of Bluerock Enhanced Multifamily Trust, Inc. dated October 15, 2009, as supplemented by supplements no. 5 dated July 2, 2010, and no. 6 dated July 12, 2010.Unless otherwise defined in this Supplement No. 7, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this supplement is to disclose the following: · The status of our initial public offering; · “Management’s Discussion and Analysis of Financial Condition and Results of Operations” similar to that filed in our quarterly report on Form 10-Q for the period ended June 30, 2010; and · our unaudited financial statements and the notes thereto as of and for the three months ended June 30, 2010. Status of our Initial Public Offering We initiated our initial public offering on October 15, 2009, pursuant to which we are offering up to $1,000,000,000 in shares of our common stock in a primary offering at $10.00 per share.We are also offering up to $285,000,000 in shares of our common stock under a distribution reinvestment plan at an initial price of $9.50 per share.As of August 13, 2010, we had received gross offering proceeds of approximately $4.5 million.Accordingly, as of August 13, 2010, there are approximately 99,494,000 shares remaining for sale in this offering.The Company currently accepts stockholders residing in 48 of the 50 states and in the jurisdiction of Washington, D.C. Solicitations are not currently being made to, nor subscriptions accepted from, residents of Pennsylvania. Solicitations will not be made to, nor subscriptions accepted from residents of Ohio until after the company has accepted subscriptions totaling at least $50 million. We expect to offer shares of common stock in our primary offering over a two-year period, or until October 15, 2011. If we have not sold all of the shares within two years, we may extend the primary offering for an additional year until October 15, 2012. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the accompanying consolidated financial statements of Bluerock Enhanced Multifamily Trust, Inc., and the notes thereto.
